 
 
Exhibit 10.2
 




AMENDMENT NO. 1
TO
AMENDED AND RESTATED
IMPLEMENTATION AND STOCKHOLDER AGREEMENT
 
AMENDMENT NO. 1, dated as of June 11, 2009 (this "Amendment"), to the AMENDED
AND RESTATED IMPLEMENTATION AND STOCKHOLDER AGREEMENT, dated as of February 27,
2009 (the "Original Agreement"), between BlackRock, Inc., a Delaware
corporation, and The PNC Financial Services Group, Inc., a Pennsylvania
corporation ("PNC").  Capitalized terms used but not defined herein shall have
the meanings assigned to such terms in the Original Agreement.
 
WITNESSETH:
 
WHEREAS, the parties hereto have entered into the Original Agreement; and
 
WHEREAS, pursuant to and in accordance with Section 6.5 of the Original
Agreement, the parties wish to amend the Original Agreement as set forth in this
Amendment;
 
NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein and in the Original Agreement and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, and
intending to be legally bound, the parties hereby agree as follows:
 
ARTICLE I
AMENDMENTS
 
Section 1.1            Effectiveness
 
This Amendment shall become effective only upon the Initial Closing (as defined
in the Stock Purchase Agreement) of that certain Stock Purchase Agreement by and
among BARCLAYS PLC (solely for the purposes of Section 6.16, Section 6.18 and
Section 6.24), BARCLAYS BANK PLC ("Barclays") and BlackRock (the "Stock Purchase
Agreement").
 
Section 1.2            Agreement
 
Whenever used in the Original Agreement or this Amendment, the term "Agreement"
shall hereinafter refer to the Original Agreement, as amended by this Amendment.
 
Section 1.3            Certain Definitions
 
The definitions of "Equivalent Securities," "Participating Preferred Stock" and
"Ownership Threshold" in Section 1.1 of the Original Agreement is each amended
and restated in its entirety to read as follows:
 

 
 

--------------------------------------------------------------------------------

 



 
""Equivalent Securities" means at any time shares of any class of Capital Stock
or other securities or interests of a Person which are substantially equivalent
to the Voting Securities of such Person other than by reason of not having
voting rights, including, for the avoidance of doubt, the Series A Participating
Preferred Stock, Series B Participating Preferred Stock, Series C Participating
Preferred Stock and Series D Participating Preferred Stock."
 
"Ownership Cap" means, at any time of determination, with respect to PNC and its
Affiliates, each of (i) 49.9 percent of the Total Voting Power of the Voting
Securities of BlackRock issued and outstanding at such time (such percentage,
the "Voting Ownership Cap") and (ii) 38.0 percent of the sum of the Voting
Securities and the Participating Preferred Stock of BlackRock issued and
outstanding at such time and issuable upon the exercise of any options or other
rights outstanding at that time which, if exercised, would result in the
issuance of additional Voting Securities or Participating Preferred Stock (the
"Total Ownership Cap"); provided, however, that for purposes of determining
whether PNC has met or exceeded the Ownership Cap, none of the BlackRock Capital
Stock acquired by PNC pursuant to the Securities Purchase Agreement entered into
between PNC and BlackRock in connection with the transactions contemplated by
the Stock Purchase Agreement (such Capital Stock, the "Transaction Shares")
shall be considered Beneficially Owned by PNC or its Affiliates.
 
"Ownership Threshold" means, at any time of determination, with respect to PNC
and its Affiliates, 5 percent of the BlackRock Capital Stock issued and
outstanding at such time.
 
""Participating Preferred Stock" means Series A Participating Preferred Stock,
Series B Participating Preferred Stock, Series C Participating Preferred Stock,
Series D Participating Preferred Stock and any other series of preferred stock
of BlackRock reasonably determined by the Board to have economic and other
rights, preferences and privileges substantially equivalent to that of the
Series B Participating Preferred Stock."
 
Section 1.1 of the Original Agreement is amended to add the following
definition:
 
 
 ""Series D Participating Preferred Stock" means the Series D Participating
Preferred Stock, par value $.01 per share, of BlackRock and any securities
issued in respect thereof, or in substitution therefor, or in substitution
therefor in connection with any stock split, dividend or combination, or any
reclassification, recapitalization, merger, consolidation, exchange or other
similar reorganization.

 
Section 1.4            Transfer Restrictions
 
A new Section 3.6 is hereby added to Article III:

 
2

--------------------------------------------------------------------------------

 





Section 3.6          Transaction Shares.  None of the foregoing restrictions or
limitations contained in this Article III (including without limitation the
right of last refusal contained in Section 3.3) shall apply to any of the
Transaction Shares.


Section 1.5            Composition of the Board
 
Section 4.1(a) is amended and restated in its entirety to read as follows:
 
(a)           Following the Closing, BlackRock and PNC shall each use its best
efforts to cause the election at each meeting of stockholders of BlackRock of
such nominees reasonably acceptable to the Board such that there are no more
than 19 Directors; there are not less than two and not more than four Directors
who are members of BlackRock management (each a "Management Designee"); there
are two Directors, each in a different class, who are individuals designated in
writing to BlackRock by PNC (each, a "PNC Designee"); there are two Directors,
each in a different class, who are individuals designated in writing to
BlackRock by a Person who is a Significant Stockholder and has held such status
since prior to the date of the Transaction Agreement (each, a "Significant
Stockholder Designee"); there are two Directors, each in a different class, who
are individuals designated in writing to BlackRock by Barclays; provided,
however, that if for any period greater than 90 consecutive days PNC and its
Affiliates shall Beneficially Own less than 10% of the BlackRock Capital Stock
issued and outstanding, PNC shall promptly cause one of such PNC Designees to
resign and the number of PNC Designees permissible hereunder shall be reduced to
one and; provided, further, that if for any period greater than 90 consecutive
days PNC and its Affiliates shall Beneficially Own less than 5% of the BlackRock
Capital Stock issued and outstanding PNC shall promptly cause a second PNC
Designee to resign and the number of PNC Designees permissible hereunder shall
be reduced to zero; and (iv) the remaining Directors are Independent Directors.
 
Section 1.6            Termination
 
Section 6.2 is amended and restated in it entirety to read as follows:
 
Except as otherwise provided in this Agreement, this Agreement shall terminate
upon the later of (i) the five year anniversary of this Agreement and (ii) the
first date on which PNC and its Affiliates Beneficially Own BlackRock Capital
Stock representing less than PNC's Ownership Threshold (unless PNC has, within
ten Business Days of notice that it has fallen below such Ownership Threshold,
indicated its intent to increase its Beneficial Ownership above such Ownership
Threshold, and PNC in fact so increases such ownership in excess of its
Ownership Threshold within twenty Business Days after such notice); provided,
however, that in the case of a termination pursuant to this Section 6.2, the
obligations of the parties pursuant to Article III, 4.2(c)(ii) and 4.8 hereof
shall not terminate until the first date on which PNC and its Affiliates
Beneficially Own BlackRock Capital Stock representing less than five percent of
the Total Voting Power of the BlackRock Capital Stock issued and outstanding at
such time.  Nothing in this Section 6.2 shall be deemed to release any party
from any liability for any willful and material breach of this Agreement
occurring prior to the termination hereof or to
 

 
3

--------------------------------------------------------------------------------

 

impair the right of any party to compel specific performance by any other party
of its obligations under this Agreement.
 
ARTICLE II
REPRESENTATIONS AND WARRANTIES
 
Section 2.1            PNC Representations and Warranties.
 
PNC represents and warrants to BlackRock as follows:
 
(a)           Organizational and Good Standing of PNC.  PNC is a legal entity
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization and has the requisite power and authority to carry
on its business as currently conducted.
 
(b)           Authorization; Binding Obligations of PNC.  PNC has full corporate
power and authority to execute and deliver this Amendment and to perform its
obligations hereunder.  The execution, delivery and performance by PNC of this
Amendment have been duly and validly authorized and approved by all necessary
corporate action on the part of PNC.  This Amendment has been duly and validly
executed and delivered by PNC and (assuming due authorization, execution and
delivery by BlackRock) this Amendment constitutes a valid and binding obligation
of PNC, enforceable against it in accordance with its terms, except as (a) the
enforceability hereof and thereof may be limited by bankruptcy, insolvency,
moratorium or other similar laws affecting the enforcement of creditors' rights
generally and (b) the availability of equitable remedies may be limited by
equitable principles of general applicability.
 
Section 2.2            BlackRock Representations and Warranties.
 
BlackRock hereby represents and warrants to PNC as follows:
 
(a)           Organizational and Good Standing of the BlackRock.  BlackRock is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware.  BlackRock has the requisite corporate power and
authority to carry on its business as currently conducted.
 
(b)           Authorization; Binding Obligations of BlackRock.  BlackRock has
full corporate power and authority to execute and deliver this Amendment and to
perform its obligations hereunder.  The execution, delivery and performance by
BlackRock of this Amendment has been duly and validly authorized and approved by
all necessary corporate action of BlackRock.  This Amendment has been duly and
validly executed and delivered by BlackRock and (assuming due authorization,
execution and delivery by PNC) this Amendment constitutes, a valid and binding
obligation of BlackRock enforceable against it in accordance with its terms,
except as (a) the enforceability hereof or thereof may be limited by bankruptcy,
insolvency, moratorium or other similar laws affecting the enforcement of
creditors' rights
 

 
4

--------------------------------------------------------------------------------

 

generally and (b) the availability of equitable remedies may be limited by
equitable principles of general applicability.
 
ARTICLE III
MISCELLANEOUS
 
Section 3.1            Full Force and Effect.  Except as expressly amended by
this Amendment, the Original Agreement remains unchanged, and the Original
Agreement, as amended hereby, is hereby ratified, approved and confirmed in all
respects as the agreement between PNC and BlackRock and shall remain in full
force and effect.
 
Section 3.2            Governing Law.  This Amendment shall be governed by and
construed in accordance with the laws of the State of Delaware without giving
effect to the principles of conflicts of law.
 
Section 3.3            Counterparts.  This Amendment may be executed in separate
counterparts each of which shall be an original and all of which taken together
shall constitute one and the same agreement.
 


 

 
5

--------------------------------------------------------------------------------

 



 
 IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed on its behalf by an authorized officer as of the date first above
written.
 

 
BLACKROCK, INC.
                       
By:
/s/ Daniel R. Waltcher
     
Name:
Daniel R. Waltcher      
Title:
Managing Director and Deputy
General Counsel
                       
THE PNC FINANCIAL SERVICES GROUP, INC.
                       
By:
/s/ Timothy G. Shack
     
Name:
Timothy G. Shack      
Title:
Vice Chairman
           







